Exhibit 99.01 Shutterfly Announces First Quarter 2015 Financial Results ● Net revenues increase 17% year-over-year to $160.0 million ● GAAP net loss of ($1.19) per share ● Adjusted EBITDA loss of ($0.9) million ● 57th consecutive quarter of year-over-year net revenue growth REDWOOD CITY, April 29, 2015 Shutterfly, Inc. (NASDAQ:SFLY), the leading manufacturer and digital retailer of high-quality personalized products and services offered through a family of lifestyle brands, today announced financial results for the first quarter ended March 31, 2015. “Shutterfly delivered a strong start to 2015, with key financial metrics ahead of our expectations and strong customer activity across our consumer brands and in our emerging enterprise business,” said Jeffrey Housenbold, President and CEO of Shutterfly. “Our teams are executing well and making good progress on our strategic imperatives to deliver a combination of innovation and operating scale that we believe will further enhance our competitive leadership and drive near- and long-term shareholder value.” First Quarter 2015 Financial Highlights ● Net revenues totaled $160.0 million, a 17% year-over-year increase. ● First quarter 2015 represents the 57th consecutive quarter of year-over-year net revenue growth. ● Consumer net revenues totaled $148.8 million, a 14% year-over-year increase. ● Enterprise net revenues totaled $11.2 million, a 73% year-over-year increase. ● Gross profit margin was 41% of net revenues, compared to 44% in the first quarter of 2014. ● Consumer gross profit margin was 45.7% of net revenues. (1) ● Enterprise gross profit margin was 11.6% of net revenues. (1) ● Operating expenses, excluding $16.6 million of stock-based compensation, totaled $94.9 million. ● GAAP net loss was ($45.1) million, compared to ($34.2) million in the first quarter of 2014. ● GAAP net loss per diluted share was ($1.19), compared to ($0.89) in the first quarter of 2014. ● Non-GAAP net loss per diluted share was ($1.11), compared to ($0.82) in the first quarter of 2014. ● Adjusted EBITDA was a ($0.9) million loss, compared to $0.2 million in income in the first quarter of 2014. ● At March 31, 2015, cash and investments totaled $324.3 million. (1) Effective in the fourth quarter of 2014, the Company defined two reportable segments based on factors such as how management manages the operations and how the chief operating decision maker views results.The Company’s two reportable segments are Consumer and Enterprise. Refer to the Segment Disclosure table at the back of the release for segment level disclosures. First Quarter 2015 Consumer Operating Metrics ● Transacting customers totaled 3.2 million, a 25% year-over-year increase. ● Orders totaled 5.2 million, a 33% year-over-year increase. ● Average order value was $28.86, a decrease of 15% year-over-year. ● Average order value without the impact of the Groovebook acquistion was $32.40, a decrease of 4% year-over-year. Business Outlook Second Quarter 2015: ● Net revenues to range from $175.5 million to $179.5 million, a year-over-year increase of 10.3% to 12.8%. ● GAAP gross profit margin to range from 43.7% to 44.4% of net revenues. ● Non-GAAP gross profit margin to range from 45.4% to 46.1% of net revenues. ● GAAP operating loss to range from ($44.5) million to ($39.9) million. ● Non-GAAP operating loss to range from ($18.4) million to ($15.4) million. ● GAAP effective tax rate to range from 10.0% to 16.0%. ● GAAP net loss per share to range from ($1.10) to ($1.07). ● Weighted average diluted shares of approximately 37.9 million. ● Adjusted EBITDA to range from $5.5 million to $7.5 million. Full Year 2015: ● Net revenues to range from $1.045 billion to $1.060 billion, a year-over-year increase of 13.4% to 15.0%. ● GAAP gross profit margin to range from 49.0% to 50.5% of net revenues. ● Non-GAAP gross profit margin to range from 50.1% to 51.6% of net revenues. ● GAAP operating income/(loss) to range from ($0.4) million to $10.8 million. ● Non-GAAP operating income to range from $96.6 million to $106.9 million. ● GAAP effective tax rate to range from 10.0% to 16.0%. ● GAAP net loss per share to range from ($0.46) to ($0.23). ● Weighted average diluted shares of approximately 37.7 million. ● Adjusted EBITDA to range from $185.0 million to $192.9 million, or 17.7% to 18.2% of net revenues. ● Capital expenditures to range from 8.6% to 9.2% of net revenues. Notes to the First Quarter 2015 Financial Results and Business Outlook Adjusted EBITDA is a non-GAAP financial measure that the Company defines as earnings before interest, taxes, depreciation, amortization and stock-based compensation. Free cash flow is a non-GAAP financial measure that the Company defines as adjusted EBITDA less purchases of property, plant, and equipment and capitalization of software development costs. Non-GAAP earnings per share is defined as non-GAAP net income (loss), which excludes interest expense related to the Company’s issuance of 0.25% convertible senior notes in May 2013, divided by diluted non-GAAP shares outstanding, which is GAAP diluted weighted average shares outstanding less any shares issuable under the Company’s convertible senior notes. Consumersegment includes net revenues from stationery and greeting cards, photo books, calendars and photo-based merchandise, photo prints, and the related shipping revenues and rental revenue.Consumer also includes net revenues from advertising and sponsorshipprograms. Enterprise segment includes net revenues primarily from variable, four-color direct marketing collateral manufactured and fulfilled for business customers. Average Order Value (AOV) is defined as total net revenues (excluding Enterprise) divided by total orders. The foregoing financial guidance replaces any of the Company’s previously issued financial guidance which should no longer be relied upon. First Quarter 2015 Conference Call Management will review the first quarter 2015 financial results and its expectations for the second quarter and full year 2015 on a conference call on Wednesday, April 29, 2015 at 2:00 p.m. Pacific Time (5:00 p.m. Eastern Time).To listen to the call and view the accompanying slides, please visit www.shutterflyinc.com. In the Investor Relations area, click on the link provided for the webcast, or dial 970-315-0490.The webcast, as well as a podcast, will be archived and available at www.shutterflyinc.com.A replay of the conference call will be available through Wednesday, May 13, 2015. To hear the replay, please dial 855-859-2056 or 404-537-3406, replay passcode 26836575. Non-GAAP Financial Information This press release contains non-GAAP financial measures.Tables are provided at the end of this press release that reconcile the non-GAAP financial measures that the Company uses to the most directly comparable financial measures prepared in accordance with Generally Accepted Accounting Principles (GAAP).These non-GAAP financial measures include non-GAAP gross profit margin, non-GAAP operating income (loss) and operating margin, adjusted EBITDA, free cash flow, and non-GAAP net income (loss) per share. The method the Company uses to produce non-GAAP financial measures is not computed according to GAAP and may differ from methods used by other companies. To supplement the Company's consolidated financial statements presented on a GAAP basis, we believe that these non-GAAP measures provide useful information about the Company's core operating results and thus are appropriate to enhance the overall understanding of the Company's past financial performance and its prospects for the future. These adjustments to the Company's GAAP results are made with the intent of providing both management and investors a more complete understanding of the Company's underlying operational results and trends and performance. Management uses these non-GAAP measures to evaluate the Company's financial results, develop budgets, manage expenditures, and determine employee compensation. The presentation of additional information is not meant to be considered in isolation or as a substitute for or superior to gross margins, operating income (loss), net income (loss) or net income (loss) per share determined in accordance with GAAP.For more information, please see Shutterfly's SEC Filings, including the most recent Form 10-K and Form 10-Q, which are available on the Securities and Exchange Commission's Web site at www.sec.gov. Notice Regarding Forward-Looking Statements This media release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that involve risks and uncertainties. These forward-looking statements include statements regarding the Company's growth and financial expectations for thesecond quarter and full year 2015 set forth under the caption "Business Outlook," and statements about historical results that may suggest trends for our business. The Company's actual results may differ materially from those anticipated in these forward-looking statements. Factors that might contribute to such differences include, among others, economic downturns and the general state of the economy; changes in consumer discretionary spending as a result of the macroeconomic environment; the loss of sales partners for our products; our ability to expand our customer base, increase sales to existing customers and meet production requirements; our ability to successfully integrate acquired businesses and assets; our ability to retain and hire necessary employees, including seasonal personnel, and appropriately staff our operations; the impact of seasonality on our business; our ability to develop innovative, new products and services on a timely and cost-effective basis; consumer acceptance of our products and services; our ability to develop additional adjacent lines of business;unforeseen changes in expense levels; and competition and the pricing strategies of our competitors, which could lead to pricing pressure. For more information regarding the risks and uncertainties that could cause actual results to differ materially from those expressed or implied in these forward-looking statements, as well as risks relating to our business in general, we refer you to the "Risk Factors" section of the Company's most recent Form 10-K and Form 10-Q, and the Company's other filings, which are available on the Securities and Exchange Commission's Web site at www.sec.gov. These forward-looking statements are based on current expectations and the Company assumes no obligation to update this information. # # # About Shutterfly, Inc. Shutterfly, Inc. is the leading manufacturer and digital retailer of high-quality personalized products and services offered through a family of lifestyle brands. Founded in 1999, the Shutterfly, Inc. family of brands includes Shutterfly, where your photos come to life in photo books, cards and gifts; Tiny Prints, premium cards and stationery for all life’s occasions; Wedding Paper Divas, wedding invitations and stationery for every step of the planning process; MyPublisher, one of the pioneers in the photo book industry and creator of easy-to-use photo book-making software; ThisLife,a private, cloud-based solution that makes it easy for consumers to find, share and enjoy their photos and videos, all in one place; and BorrowLenses, the premier online marketplace for photographic and video equipment rentals. For more information about Shutterfly, Inc. (NASDAQ:SFLY), visit www.shutterflyinc.com. Contacts Media Relations:
